Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Bathurst on 08/19/2022.
The application has been amended as follows: 
Claim 1, line 12-14; modify lines 12-14 as follow
further comprising removing the first adjustable angle hub connector, the second adjustable angle hub connector, and the third adjustable angle hub connector and adjusting a length of the arched-tunnel section of the elongated geodesic dome.
Claim 19, line 18-20; modify lines 18-20 as follow
further comprising removing the first adjustable angle hub connector, the second adjustable angle hub connector, and the third adjustable angle hub connector and adjusting a length of the arched-tunnel section of the elongated geodesic dome.
Claim 20, line 20-22; modify lines 20-22 as follow
further comprising removing the first adjustable angle hub connector, the second adjustable angle hub connector, and the third adjustable angle hub connector and adjusting a length of the arched-tunnel section of the elongated geodesic dome.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning removing the first adjustable angle hub connector, the second adjustable angle hub connector, and the third adjustable angle hub connector and adjusting a length of the arched-tunnel section of the elongated geodesic dome, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633